DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 2020/0326716 in view of Potts et al. (US 20070239338).  US Pat. ‘716 discloses a method for moisturizing soil at an open construction site, comprising:
determining, by a soil moisture control system, a target soil moisture level for the soil at the open construction site; measuring, by the soil moisture control system, a current soil moisture level of a location within the open construction site with a moisture sensor while the moisture control system is moving along a predetermined path across the open construction site; storing, by the moisture control system, the current soil moisture level of the location in memory; determining, by the soil moisture control system, a target volume of water for achieving the target soil moisture level at the location based on the current soil moisture level at the location; calculating, by the soil moisture control .
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 20200326716 in view of Potts et al. ‘338.  US Pat ‘716 discloses a computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control an electronic device including one or more processors, the instructions comprising:
determining, by a soil moisture control system, a target soil moisture level for the soil at the open construction site; measuring, by the soil moisture control system, a current soil moisture level of a location within the open construction site with a moisture sensor 
However, US Pat ‘716 is silent about accessing a target degree of compaction for the soil at the open construction site; determining, by a soil moisture control system, a target soil moisture level for achieving the target degree of compaction of the soil at the open construction site.  Potts et al. disclose a method for moisturizing soil at an open construction site, comprising: determining a target degree of compaction (10) for the soil at the open construction site: determining, by a soil moisture control system, a target soil moisture level for achieving the target degree of compaction of the soil at the open construction site (26, para 0014; para 0022-0025, 0034; 50; para 0030, 0033, 0035-0039;0044-0050).  It would have been considered obvious to one of ordinary skill in the art to combine the teachings of US Pat ‘716 with Potts et al. in order to provide the desired compaction of a particular area with the user being able to perform the method steps autonomously.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 20200326716 in view of McQuinn ‘367. 
US Pat ‘716 discloses a system for moisturizing soil at an open construction site, comprising: one or more information modules configured to receive and send information, the one or more information modules including a moisture sensor positioned at a front of a water truck; memory configured to store data;
a water dispenser positioned at a back of the water truck and configured to dispense water through one or more nozzles into the soil at the open construction site; a control interface for displaying information to a user; and a soil moisture control module formed of one or more processors coupled to the one or more information modules, the memory, the water dispenser, and the control interface, wherein the soil moisture control module is configured to: determine a target soil moisture level for the soil at the open construction site; measure a current soil moisture level of a location within the open construction site with the moisture sensor while the moisture control system is moving along a predetermined path across the open construction site;
store the current soil moisture level of the location in memory; determine a target volume of water for achieving the target soil moisture level at the location based on the current soil moisture level at the location; calculate a target application rate to achieve the target soil moisture level at the location based on the target volume of water; and
apply the target volume of water at the target application rate to the location when the system is positioned to dispense water at the location of the open construction site.


store the current soil moisture level of the first and second locations in memory;
determine a first target volume of water for achieving the target soil moisture level at the first location based on the current soil moisture level at the first location;
determine a second target volume of water for achieving the target soil moisture level at the second location based on the current soil moisture level at the second location;
calculate a first target application rate and a second target application rate to achieve the target soil moisture level at the first and second locations based on the first and second target volumes of water; and
apply the first and second target volumes of water at the first and second target application rates to the first and second locations respectively when the system is positioned to dispense water at the first and second locations of the open construction site.
McQuinn teaches to measure a current soil condition (see col. 4 line 50+; col. 5 line 5+; col. 14 line 40+; col. 16 line 35+) of a first location (col. 5 line 5+; col. 7 line 30+; col. 8 line 45+see Figs. 15,16, col. 15 line 35+) on a line of soil and a current soil condition
(see col. 4 line 50+; col. 5 line 5+; col. 14 line 40+; col. 16 line 35+) of a second location (col. 5 line 5+; col. 7 line 30+; col. 8 line 45+see Figs. 15,16, col. 15 line 35+) on the line 
store the current soil condition of the first and second locations in memory (col. 4 line 55+; col. 5 line 5+; col. 7 line 30+; col. 14 line 40+);
determine a first target volume of liquid for achieving the target soil condition at the first location based on the current soil condition at the first location (see col. 4 line 55+; col. 5 line 5+; col. 15 line 35+; col. 16);
determine a second target volume of liquid for achieving the target soil condition at the second location based on the current soil condition at the second location (see col. 4 line 55+; col. 5 line 5+; col. 15 line 35+; col. 16);
calculate a first target application rate and a second target application rate to achieve the target soil condition at the first and second locations based on the first and second target volumes of liquid (col. 13 lines 1-35; col. 14 lines 35-55; col. 15 lines 15-50) and
apply the first and second target volumes of liquid at the first and second target application rates to the first and second locations respectively when the system is positioned to dispense liquid at the first and second locations of the open site (col. 13 lines 1-35; col. 14 lines 35-55; col. 15 lines 15-50).  It would have been considered obvious to one of ordinary skill in the art to modify US Pat ‘716 to be configured to measure a current soil condition (moisture level) of a first location on a line of soil and a current soil condition (moisture level) of a second location on the line of soil within the open site with a sensor (moisture) while the system is moving along a predetermined 
store the current soil condition (moisture level) of the first and second locations in memory;
determine a first target volume of liquid (water) for achieving the target soil condition (moisture level) at the first location based on the current soil condition (moisture level) at the first location;
determine a second target volume of liquid (water) for achieving the target soil condition (moisture level) at the second location based on the current soil condition (moisture level) at the second location;
calculate a first target application rate and a second target application rate to achieve the target soil condition (moisture level) at the first and second locations based on the first and second target volumes of liquid (water); and
apply the first and second target volumes of liquid (water) at the first and second target application rates to the first and second locations respectively when the system is positioned to dispense liquid (water) at the first and second locations of the open construction site as taught by McQuinn since such a modification provides treatment at the exact desired locations thus preventing the wasting of water and the like.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. (US 2007/0239338) in view of Schmidt et al. (US 20120130552).

Potts et al. disclose a method for moisturizing soil at an open construction site, comprising: determining a target degree of compaction (10) for the soil at the open construction site: determining, by a soil moisture control system, a target soil moisture level for achieving the target degree of compaction of the soil at the open construction site (26, para 0014; para 0022-0025, 0034; 50; para 0030, 0033, 0035-0039;0044-0050).  Potts et al. disclose the invention substantially as claimed.  However, Potts et al. is silent about measuring, by the soil moisture control system, a current soil moisture level of a location within the open construction site with a moisture sensor while the soil moisture control system is moving along a predetermined path across the open 
Schmidt et al. teach  a method for moisturizing soil comprising:
determining, by a soil moisture control system, a target soil moisture level for the soil at the site (para 0016, 0026, 0027, 0030, 0071);
measuring, by the soil moisture control system, a current soil moisture level (5, para 0030, 0066; Fig. 3) of a location within the site with a moisture sensor (5) while the moisture control system is moving along a predetermined path across the site (see Fig. 4);
storing, by the moisture control system, the current soil moisture level of the location in memory (this is done by control device 6, para 0048, 0066);
determining, by the soil moisture control system, a target volume of water for achieving the target soil moisture level at the location based on the current soil moisture level at the location (para 0035, 0071);
calculating, by the soil moisture control system, a target application rate (0070) to achieve the target soil moisture level at the location based on the target volume of water 
measuring, by a soil moisture control system, a current soil moisture level of a location within an open site with a moisture sensor while the soil moisture control system is moving along a predetermined path across the open site; storing, by the soil moisture control system, the current soil moisture level of the location in memory; determining, by the soil moisture control system, a target volume of water for achieving the target soil moisture level at the location based on the current soil moisture level at the location; calculating, by the soil moisture control system, a target application rate to achieve the target soil moisture level at the location based on the target volume of water; and applying, by the soil moisture control system, the target volume of water at the target application rate to the location when the soil moisture control system is positioned to dispense water at the location of the open site as taught by Schmidt et al. since such a modification precisely provides the needed moisture content in a specific location to achieve the desired compaction.
Re claims 2-4, the limitations of claims 2-4 are met since the moisture sensor (5) is positioned ahead of dispensing means (8, see para 0016, 0026-0030 of Schmidt et al.).
Re claim 6, wherein determining the target volume of water is based on a difference between the target soil moisture level and the current soil moisture level (see para 0026-0030, 0066-0074 see Schmidt et al.).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. ‘338 in view of Schmidt et al. ‘552 as applied to claims 1,8 above, and further in view of Monson et al. ‘876.
With regards to claim 5, Potts et al. (as modified above) discloses the invention substantially as claimed.  However, Potts et al. (as modified above) is silent about the target soil moisture level is based on binding characteristics of the soil.  Monson et al. teaches the target soil fluid level is based on binding characteristics of the soil (see col. 4 line 64 thru col. 5 line 45).  It would have been considered obvious to one of ordinary skill in the art to further modify Pott et al. (as modified above) to have the target soil 
With regards to claim 7, Potts et al. (as modified above) discloses the invention substantially as claimed.  However, Potts et al. (as modified above) is silent about determining the target volume of water is based on forecast evaporation rates of the open site. Monson et al.  teaches determining the target volume of water is based on forecast evaporation rates of the open site (col. 5 lines 1-45).  It would have been considered obvious to one of ordinary skill in the art to further modify Potts et al. (as modified above) to determine the target volume of water is based on forecast evaporation rates of the open site as taught by Monson et al. since such climatic influences determine how much fluid/water the soil can retain.
With regards to claim 9, Potts et al. (as modified above) discloses the invention substantially as claimed.  However, Potts et al. (as modified above) is silent about the system includes a water dispenser configured to dispense different volumes of water at different locations along the line of soil.  Monson et al.  teaches a system includes a fluid dispenser configured to dispense different volumes of fluid at different locations along the line of soil (see col. 6, 8, 9.11).  It would have been considered obvious to one of ordinary skill in the art to further modify Potts et al. (as modified above) to have the system include a water (fluid) dispenser configured to dispense different volumes of water (fluid) at different locations along the line of soil as taught by Monson et al. since such a modification would provide the desired water/fluid content at the desired location.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. ‘338 in view of Schmidt et al. ‘552 and Monson et al. ‘876 as applied to claim 9 above, and further in view of Giles et al. (US 7502665).
Potts et al. (as modified above) discloses the invention substantially as claimed.  However, Potts et al. (as modified above) is silent about the water dispenser includes a plurality of independently controllable nozzles.  Giles et al. teaches a fluid dispenser including a plurality of independently controllable nozzles (see col. 1 line 45+).  It would have been considered obvious to one of ordinary skill in the art to further modify Potts et al. (as modified above) to have the water (fluid) dispenser include a plurality of independently controllable nozzles as taught by Giles et al. since such a modification enables the user to varying the amount of water (fluid) dispensed in a particular location.

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. ‘338 in view of Schmidt et al. ‘552 and Canyon (US 20160255763).
Potts et al. ,as modified by Schmidt et al., (see discussion above ) teaches the method steps of moisturizing soil to achieve a targeted degree of compaction as called for in claims 11-14 (see discussion above).  However, Potts et al., as modified by Schmidt et al., is silent about providing a computer product comprising a non-transitory computer readable medium to execute the above mentioned method steps.  Canyon teaches it is known to provide a computer product comprising a non-transitory computer readable medium to execute method steps of moistening soil (para 0189).  It would have been considered obvious to one of ordinary skill in the art to further modify Potts et al., as .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts et al. in view of Schmidt et al. and Canyon as applied to claim 11 above, and further in view of Monson et al. .
Potts et al. (as modified above) discloses the invention substantially as claimed.  However, Potts et al. (as modified above) is silent including the step of the target soil moisture level is based on binding characteristics of the soil.  Monson et al. teaches the target soil fluid level is based on binding characteristics of the soil (see col. 4 line 64 thru col. 5 line 45).  It would have been considered obvious to one of ordinary skill in the art to further modify Potts et al. (as modified above) to include the step to have the target soil moisture (fluid) level based on binding characteristics of the soil as taught by Monson et al. since such parameter determines how much fluid/water the soil can retain.

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. ‘552 in view of Monson et al. ‘876 and McQuinn (US 6510367).
With regards to claims 16-20, Schmidt et al. in combination of Monson et al. teach the system for moistening soil as called for in claims 16-20.  Monson et al. teaches the control interface for displaying information (140); positioning module (20), input module 
store the current soil moisture level of the first and second locations in memory;
determine a first target volume of water for achieving the target soil moisture level at the first location based on the current soil moisture level at the first location;
determine a second target volume of water for achieving the target soil moisture level at the second location based on the current soil moisture level at the second location;
calculate a first target application rate and a second target application rate to achieve the target soil moisture level at the first and second locations based on the first and second target volumes of water; and
apply the first and second target volumes of water at the first and second target application rates to the first and second locations respectively when the system is positioned to dispense water at the first and second locations of the open construction site.
McQuinn teaches to measure a current soil condition (see col. 4 line 50+; col. 5 line 5+; col. 14 line 40+; col. 16 line 35+) of a first location (col. 5 line 5+; col. 7 line 30+; col. 8 line 45+see Figs. 15,16, col. 15 line 35+) on a line of soil and a current soil condition

store the current soil condition of the first and second locations in memory (col. 4 line 55+; col. 5 line 5+; col. 7 line 30+; col. 14 line 40+);
determine a first target volume of liquid for achieving the target soil condition at the first location based on the current soil condition at the first location (see col. 4 line 55+; col. 5 line 5+; col. 15 line 35+; col. 16);
determine a second target volume of liquid for achieving the target soil condition at the second location based on the current soil condition at the second location (see col. 4 line 55+; col. 5 line 5+; col. 15 line 35+; col. 16);
calculate a first target application rate and a second target application rate to achieve the target soil condition at the first and second locations based on the first and second target volumes of liquid (col. 13 lines 1-35; col. 14 lines 35-55; col. 15 lines 15-50) and
apply the first and second target volumes of liquid at the first and second target application rates to the first and second locations respectively when the system is positioned to dispense liquid at the first and second locations of the open site (col. 13 lines 1-35; col. 14 lines 35-55; col. 15 lines 15-50).  It would have been considered obvious to one of ordinary skill in the art to further modify Schmidt et al., as modified by Monson et al., to be configured to measure a current soil condition (moisture level) of a first location on a line of soil and a current soil condition (moisture level) of a second 
store the current soil condition (moisture level) of the first and second locations in memory;
determine a first target volume of liquid (water) for achieving the target soil condition (moisture level) at the first location based on the current soil condition (moisture level) at the first location;
determine a second target volume of liquid (water) for achieving the target soil condition (moisture level) at the second location based on the current soil condition (moisture level) at the second location;
calculate a first target application rate and a second target application rate to achieve the target soil condition (moisture level) at the first and second locations based on the first and second target volumes of liquid (water); and
apply the first and second target volumes of liquid (water) at the first and second target application rates to the first and second locations respectively when the system is positioned to dispense liquid (water) at the first and second locations of the open construction site as taught by McQuinn since such a modification provides treatment at the exact desired locations thus preventing the wasting of water and the like.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 16 have been considered but are moot because the new ground of rejection does not rely on at least one reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
3/24/2021